COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
  IN THE INTEREST OF M. R. C., X. I. C.,                            No. 08-21-00051-CV
  K. J. C. AND K. J. C., CHILDREN,                 §
                                                                      Appeal from the
                         Appellants.               §
                                                                     109th District Court
                                                   §
                                                                 of Winkler County, Texas
                                                   §
                                                                     (TC# DC19-17683)

                                            O R D E R

       In order to protect the identity of the minor children who are the subject of this appeal, the

Court has determined on its own motion that it is necessary to identify the children by their initials,

M. R. C., X. I. C., K J. C., and K. J. C., and the parent by initials as well, in all papers submitted

to the Court, including letters, motions, and briefs. See Tex.R.App.P. 9..8. The Court will also

refer to the children and parent by their initials in correspondence, orders, and in its opinion and

judgment.

       IT IS SO ORDERED this 26th day of March, 2021.


                                                       PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.